Citation Nr: 9911216	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  94-24 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the cervical spine.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for sacroiliac muscle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant served on active duty from June 1972 to June 
1992.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in November 1996, inter alia, it was 
remanded to the Department of Veterans Affairs (VA) Seattle, 
Washington, Regional Office (RO) for additional development.  
Following the completion of that requested development, the 
case was returned to the Board in February 1999, and is now 
ready for further appellate review.  


REMAND

During the course of the foregoing development, the appellant 
and his representative contacted the RO in March 1998 and 
April 1998, and requested that the veteran be scheduled for a 
VA medical examination for the purpose of assessing the level 
of impairment of the service-connected disabilities at issue 
in the current appeal.  In April 1998, the appellant was 
scheduled for such an examination that was to have taken 
place on May 22, 1998.  The record indicates, however, that 
the appellant failed to appear for that examination.  

In a recent argument submitted in February 1999, the 
veteran's representative noted that the RO did not inform the 
veteran of his obligation to appear for a VA medical 
examination, nor of the consequences of failure to report 
outlined in 38 C.F.R. § 3.655 (1998).  The representative 
requested that the Board remand the matter for the purpose of 
rescheduling of the veteran for an examination and informing 
him of the consequences of the failure to appear.  

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause the 
claim for an increased rating shall be denied.  See 38 C.F.R. 
§ 3.655 (1998).  Given the fact that the veteran was not 
informed of those consequences, the Board finds that a remand 
is in order for that purpose.  

Under the aforementioned circumstances, the Board finds it 
necessary that the case be remanded again to the RO for the 
following actions:

1.  The RO should arrange for a VA 
examination to determine the nature and 
severity of the veteran's cervical spine 
disability and low back disability.  All 
indicated testing should be conducted.  
The claims folder and a copy of this 
remand must be made available to the 
physician for review in conjunction with 
the examination.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings, 
including ranges of motion of the 
cervical spine and lower spine in degrees 
of arc with an explanation as to what is 
the normal range of motion, the extent of 
any instability, and pain on use, the 
presence of muscle spasms, and comment on 
the extent of the functional limitations 
caused by the above mentioned 
disabilities.  Regarding any flare-ups 
described by the veteran, the examiner 
should elicit information regarding the 
frequency, duration, precipitating cause 
and source of relief.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(a) Does any service-connected cervical 
spine disorder or low back syndrome cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations and on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the cervical spine or lower 
spine, and the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disabilities, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  The 
examiner should carefully elicit all of 
the veteran's subjective complaints 
concerning the aforementioned disorders.  
The examiner should offer an opinion as 
to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints, 
including pain.  The examiner should also 
identify all muscle groups involved.

2.  Thereafter, the RO should review the 
examination reports and ensure that they 
include all of the requested findings and 
opinions.  If not, any deficient report 
should be returned to the examiner for 
corrective action.

3.  The RO should then readjudicate the 
veteran's claims for an increased 
evaluation for the cervical spine 
disability and low back disorder under 
all applicable diagnostic codes.  The RO 
should also consider, where applicable, 
38 C.F.R. §§ 4.40. 4.45, and 4.59 and 
Fenderson v. West, 12 Vet. App. 119 
(1999).

If any benefit sought is not granted to the veteran's 
satisfaction, he and his representative should be furnished 
with a supplemental statement of the case, which contains all 
applicable regulations and diagnostic codes, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted on any issue under 
consideration.  No action is required of the veteran until he 
is notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for the examination may 
result in the denial of his claim.  38 C.F.R. § 3.655.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


